Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5, 6, 8–10, 14–18, 22–24, 26, 32, and 33 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 22–24, 26, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (US 2017/0287112).

As to claim 1, Stafford (Figs. 1–5) teaches a method of displaying information to a user, comprising: 
tracking the user's eye (through system 100) to obtain information about the time-varying physiology (e.g. gaze tracking) of the user's eye [0035]; 
correlating the information about the time-varying physiology of the user's eye to information about the user's field of view (e.g. the detail present in the user’s field of view is altered based on eye tracking) [0059]; 
predicting where the user will look at a future time based on the correlation (Tracking the user’s eyes can include a prediction of future gaze position) [0071]; and 
displaying to the user's eye, at the future time, information related to one or more objects in the user's field of view based on the prediction (The regions of interest for subsequent images may be adjusted accordingly at 506C, e.g., based on the predicted gaze position) [0074].

As to claim 33, Stafford teaches the elements of claim 1 above.
Stafford (Figs. 1–5) also teaches a system, comprising: 
an electronic display module (101) arranged to display information to a user's eye related to one or more objects in the user's field of view during operation of the system [0025]; 
an eye-tracking module (system 100) arranged to obtain information about a time-varying physiology (e.g. gaze tracking) of the user's eye during operation of the system [0035]; and 
an electronic control module (120, 160) in communication with the electronic display module and the eye-tracking module.

As to claim 2, Stafford teaches wherein predicting is additionally based on information about the user's visual perception of the user's field of view (e.g. future gaze tracking and prediction is additionally based on the user’s attention) [0071, 0073].

As to claim 5, Stafford teaches wherein tracking the user's eye comprises acquiring a sequence images (captured images or video) of the user's eye and determining, from the images, information selected from the group consisting of: gaze coordinates; eye coordinates; pupil data; and eyelid movements (The user’s eyes are tracked based on, at least, pupil data) [0031–0033].

As to claim 6, Stafford teaches wherein obtaining information about the time-varying physiology of the user's eye comprises identifying physiological events (e.g. movement of the pupil) and status of the user's eye (e.g. orientation of the eye) based on the information determined from the sequential images [0033–0035].

As to claim 9, Stafford teaches wherein the physiological events and status comprise events and status selected from the group consisting of: gaze events; gaze vectors; vergence; distance of point of gaze; pupil dilation; and blink events (e.g. gaze vectors and metrics of a user’s blink can be utilized in gaze tracking) [0040, 0073].

As to claim 22, Stafford teaches wherein where the user will look at a future time is predicted based on the identified physiological events and status of the user's eye (The predicted view is based on, at least, movement of the pupil and orientation of the eye) [0071, 0073, 0074].

As to claim 23, Stafford teaches wherein tracking the user's eye comprises identifying Purkinje reflections in the sequentially-acquired images and tracking the motion of the Purkinje reflections [0041].

As to claim 24, Stafford teaches wherein the information is displayed based on contextual user information in addition to the prediction (The foveal region may be determined to be likely to be looked at in a context sensitive manner) [0080].

As to claim 26, Stafford teaches wherein the contextual user information comprises information about the user's activity contemporaneous to displaying the image (e.g. while driving in the context of a driving simulator, the user is likely to be looking at a vehicle dashboard) [0080].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Stafford (US 2017/0287112) in view of Krueger (US 2016/0167672).

As to claim 8, Stafford teaches the elements of claim 1 above.
However, Stafford does not teach involuntary eye movements.
On the other hand, Krueger teaches wherein the physiological events and status comprise involuntary eye movements (Nystagmus) (The eye tracking system can also detect abnormal, involuntary eye movements, such as nystagmus) [0102, 0126].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the involuntary eye movement detection of Krueger with the eye tracking system of Stafford because the combination would provide the additional functionality of measuring an unhealthy human response to a provocative environment. 

As to claim 10, Stafford teaches the elements of claim 1 above.
However, Stafford does not teach involuntary eye movements.
On the other hand, Krueger teaches wherein the images are acquired at a frame rate sufficient to track microsaccades and nystagmus of the user's eye (The eye tracking system can detect both nystagmus and saccides) [0095, 0126].

Claim(s) 14–18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Stafford (US 2017/0287112) in view of Thomas (US 2016/0210781).

As to claim 14, Stafford teaches utilizing the eye tracking system in an augmented reality environment [0031].
However, Stafford does not teach determining the objects within the user’s field of view.
On the other hand, Thomas (Figs. 1, 2) teaches wherein correlating the information about the time-varying physiology of the user's eye (e.g. pupil location) to the user's field of view comprises acquiring a sequence of images of the user's field of view (Cameras 112 scanning the environment) [0105] and correlating one or more objects in each image of the user's field of view to physiological events and status of the user's eye at the corresponding time (Correlating the eye tracking output with objects in the environment to create an augmented reality environment) [0036, 0070, 0105].

As to claim 15, Stafford teaches utilizing the eye tracking system in an augmented reality environment [0031].
However, Stafford does not teach determining the objects within the user’s field of view.
On the other hand, Thomas teaches wherein correlating the one or more objects comprises identifying, at each corresponding time, an object that is a subject of the user's gaze (determining an object the user is looking at) [0105] and/or one or more objects that are in the user's peripheral vision (Objects are included in a FOV calculation to ensure they are present in the user’s peripheral vision) [0070].

As to claim 16, Stafford teaches utilizing the eye tracking system in an augmented reality environment [0031].
However, Stafford does not teach determining the objects within the user’s field of view.
On the other hand, Thomas teaches wherein predicting where the user will look at the future time comprises predicting which of the objects will be the subject of the user's gaze at the future time and which of the objects will be in the user's peripheral vision at the future time (The user’s predicted FOV is calculated to determine the position of virtual objects, which are tied to the locations of real–world objects) [0138, 0139, 0143].

As to claim 17, Stafford teaches utilizing the eye tracking system in an augmented reality environment [0031].
However, Stafford does not teach determining the objects within the user’s field of view.
On the other hand, Thomas teaches wherein the information displayed to the user's eye at the future time comprises information related to the object predicted to be the subject of the user's gaze at the future time (The user’s predicted FOV is calculated to determine the position of virtual objects, which are tied to the locations of real-world objects. This includes objects in both the user’s direct gaze and in the periphery) [0138, 0139, 0143].

As to claim 18, Stafford teaches utilizing the eye tracking system in an augmented reality environment [0031].
However, Stafford does not teach determining the objects within the user’s field of view.
On the other hand, Thomas teaches wherein the information displayed to the user's eye at the future time comprises information related to the object predicted to be in the user's peripheral vision at the future time (The user’s predicted FOV is calculated to determine the position of virtual objects, which are tied to the locations of real-world objects. This includes objects in both the user’s direct gaze and in the periphery) [0138, 0139, 0143].

Claim(s) 32 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Stafford (US 2017/0287112) in view of Lowe (US 2002/0118339).

As to claim 32, Stafford teaches the elements of claim 1 above.
However, Stafford does not teach correcting for eye lens wobble.
On the other hand, Lowe teaches wherein tracking the user's eye comprises determining lens wobble for the user's eye (detecting the user’s eye movement through eye trackers 102 and 104) and displaying the information comprises stabilizing a displayed image to compensate for the lens wobble (compensating for nystagmus) [0002–0004, 0020].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the nystagmus correction of Lowe with the eye detection of Stafford because the combination would compensate for the displacement caused by eye motion, allowing for greater display quality.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691